Citation Nr: 1616528	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board previously remanded this issue in March 2015.  In January 2015 the Veteran testified before the undersigned Veteran's Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's hypertension is causally or etiologically related to active duty service or that it is causally related to or aggravated by the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  June 2007 and May 2015 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The Veteran's service treatment records, private medical treatment records, VA records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  VA provided an opinion on the Veteran's hypertension in May 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the service treatment records, private medical treatment records and lay statements.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the opinion to be sufficient and adequate for rating purposes.  Additionally, the Board finds that the RO substantially complied with the March 2015 Remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his hypertension.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by representatives from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S.Ct. 1696.  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309, such as hypertension.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015); see also Gill v. Shinseki, 26 Vet. App. 386, 390-91 (2013).  For VA purposes, hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See id.   

The Veteran asserts that his hypertension is related to his service-connected PTSD.  He testified that when he becomes angry he will get into a fit of rage and his blood pressure rises.  The Veteran's representative noted at the hearing that the Veteran's PTSD will cause an adrenaline rush and heart racing.    

As it pertains to a current disability, the Veteran was diagnosed with hypertension in approximately 2008, and he has had ongoing treatment through VA for this condition.  He has been taking blood pressure medication consistently.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Veteran's service treatment records do not show treatment for, or a diagnosis of, hypertension during service.  The Veteran was noted to have a heart murmur during his entrance examination, but his blood pressure was 114/78, which was within normal parameters.  During his separation examination in October 1966 the Veteran's blood pressure was 132/80, which was also within normal parameters.  In addition, there is no evidence suggesting the Veteran's hypertension manifested within one year after his discharge from service.  His VA treatment records indicate that he was taking hypertension medication in July 2007, and that he began receiving treatment for hypertension in March 2008, many years after his discharge from active duty.  There is no indication in the record that the Veteran's hypertension began prior to 2007-2008.  The evidence clearly establishes that the disability was neither present in service nor within a year of discharge from service.  Based on the foregoing, service connection cannot be established on a direct or presumptive basis for the Veteran's hypertension.  Therefore, the central issue is whether the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD.  

In May 2015, pursuant to the Board's March 2015 Remand directive, a VA examiner reviewed the Veteran's medical record.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected PTSD.  The VA examiner opined that PTSD does not cause hypertension, and that while hypertension has several known causal mechanisms, PTSD is not one of them.  The VA examiner further opined that the Veteran's hypertension is less likely than not aggravated beyond its natural progression by PTSD.  The VA examiner reasoned that the Veteran's blood pressure appears to be well-controlled on a minimal dose of medication and that his condition has not changed over the years; the VA examiner noted that there would be fluxuations in blood pressure and medication dosage if there was an aggravating factor such as PTSD.  There were no other opinions provided on the etiology of the Veteran's hypertension.  

The Board affords significant weight to the May 2015 VA examiner's opinion that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  This opinion was afforded significant weight because the VA examiner reviewed the Veteran's claims file and based her findings on that review.  The VA examiner also referred to medical reasoning in the rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Overall there is no definitive evidence linking the Veteran's hypertension to his service-connected PTSD.  There is also no opinion relating the Veteran's hypertension to active duty service.  Although the Veteran may sincerely believe his disability was caused or aggravated by a service connected disability, the Veteran's lay opinion concerning these matters requiring medical expertise is clearly of less probative value than the medical opinion against the claim.

Based on the foregoing, service connection for hypertension must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is significantly against this claim.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


